An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

SAMUEL NATHANIEL BEASLEK No. 69206
Petitioner,
vs.
THE STATE OF NEVADA, F  E 3
Res ondent.

DEC 1 ? 2015

T ClE K. L DEMAN
3? P ME CCU
ORDER DENYING PETITION 3}“ “lime x

This is a pro se petition for a writ of mandamus. Petitioner

seeks an order allowing him to ﬁle a petition for rehearing in this court

Appeal, September 25, 20.15). We have reviewed the documents submitted
in this matter, and without deciding upon the merits of any claims raised

therein, we decline to exercise original jurisdiction in this matter. See

NBS 34.160. Accordingly, we
ORDER the petition DENIED.

 

‘ l “ . if , J.
Gibbons Pickering

cc: Samuel Nathaniel Beasley
Attorney GeneralfCarson City
Clark County District Attorney
Eighth District Court Clerk

from the decision in Beasley v. State, Docket No. 68401 (Order Dismissing

Somme ﬂower
or
New.“

u— V <y